Name: Commission Regulation (EEC) No 1373/89 of 19 May 1989 fixing for the 1989/90 marketing year the reference prices for lemons
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 No L 137/24 20 . 5. 89Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1373/89 of 19 May 1989 fixing for the 1989/90 marketing year the reference prices for lemons the rise in production costs less productivity growth ; whereas the reference price may, however, not be lower than in the preceding marketing year ; Whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas where prices are lowest, during the three years prior to the date on which the reference price is fixed, for a home-grown product with defined commercial characteristics, being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying specified requirements as regards market preparation ; whereas, when the average of prices recorded on each representative market is being calculated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; Whereas, in accordance with Article 147 of the Act of Accession, Spanish prices shall be used for the purpose of calculating reference prices as from 1 January 1990 ; Whereas, in accordance with Article 272 (3) of the Act of Accession, the prices of Portuguese products will not be used for the purpose of calculating reference prices, during the first stage of accession ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ^), as last amended by Regulation (EEC) No 1119/89 (2), and in particular Article 27 ( 1 ) thereof, Whereas, pursuant to Article 23 ( 1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Community are to be fixed at the beginning of the marketing year ; Whereas lemons are produced in such quantities in the Community that reference prices should be fixed for them ; Whereas lemons harvested during a given crop year are marketed from June to May of the next year ; whereas reference prices should therefore be fixed for the period 1 June to 31 May of the following year ; Whereas, to take seasonal variations into account, the year should be divided into several periods and a reference price fixed for each of these periods ; Whereas Article 23 (2) (b) of the abovementioned Regulation stipulates that reference prices are to be fixed at the same level as for the preceding marketing year, adjusted, after deducting the standard cost of transporting Community products between production areas and Community consumption centres in the preceding year, by :  the increase in production costs for fruit and vegetables, less productivity growth, and  the standard rate of transport costs in the current marketing year ; Whereas the resulting figure may nevertheless not exceed the arithmetic mean of producer prices in each Member State with regard to Article 23 (2) plus transport costs for the current year, after this amount has been increased by HAS ADOPTED THIS REGULATION : Article 1 For the 1989/90 marketing year, the reference prices for fresh lemons (CN code 0805 30 10), expressed in ecus per 100 kilograms net of packed products of class I , of all sizes, shall be as follows :  June :  July and August :  September :  October :  November and December :  January to April :  May : 54,59, 60,82, 56,00 , 50,28 , 47,15, 47,15, 47,73 . Article 2 (') OJ No L 118 , 20. 5 . 1972, p. 1 . (2) OJ No L 118, 29 . 4. 1989, p. 12. This Regulation shall enter into force on 1 June 1989 . 20 . 5 . 89 Official Journal of the European Communities / No L 137/25 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 May 1989 . For the Commission Ray MAC SHARRY Member of the Commission